Citation Nr: 0030163	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-14 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected aphakia of the right eye, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a fracture of the left patella, 
currently evaluated as 10 percent disabling.  




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The veteran served on active duty from January 1955 to 
October 1965, from July 1970 to May 1973 and from March 1977 
to January 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the RO.  



REMAND

Increased rating for aphakia

Since the September 1980 RO decision which granted service 
connection for aphakia of the right eye, the veteran's right 
eye disability has been rated as 30 percent disabling under 
Diagnostic Code 6029 (for aphakia).  

The veteran has asserted that his service-connected right eye 
disorder has become more disabling than is implied by the 
current rating.  As will be explained hereinbelow, the Board 
finds that the veteran's latest VA examination was not 
sufficient for rating all of the symptoms of the veteran's 
right eye disability and that the case must therefore be 
remanded for another examination to determine the precise 
nature and severity of the service-connected disorder.  

A review of the service medical records reveals that the 
veteran had right eye problems necessitating cataract removal 
and retinal detachment repair during service.  Inservice 
diagnoses included those of right eye aphakia.  

On his most recent VA examination in November 1998, the 
examiner diagnosed right eye problems including aphakia, 
retinal detachment, and strabismus surgery to correct 
exophoria secondary to losing vision secondary to retinal 
detachment.  The physical examination included examination of 
visual acuity, slit lamp examination, and fundus examination, 
but it did not include any examination of the veteran's 
visual fields.  Since examiner has found that the veteran's 
right eye aphakia may be complicated by additional right eye 
problems, and the latest VA examination did not indicate 
whether or not the veteran suffers from any visual field 
deficit resulting from his service-connected right eye 
disorder, the RO should schedule the veteran for a new VA 
examination to determine the nature and extent of all 
disabilities due to this service-connected right eye 
disability.  

If a deficit in the veteran's visual field is found to be due 
to the service-connected right eye disorder, then any and all 
test results or grid measurements showing the extent of this 
deficit should be associated with the claims file.  


Increased rating for the residuals of a fracture of the left 
patella.  

Service connection is currently in effect for the residuals 
of a fracture of the left patella, evaluated as 10 percent 
disabling under Diagnostic Code 5257. 

In an April 1998 statement, the veteran indicated that his 
left knee condition had become worse.  He stated that the 
knee no longer supported his weight when going up and down 
steps, that the knee gave way, that the bone clicks and 
produces sharp pain.  The veteran further reported that 
walking more than one block caused dull pain and swelling, 
that a cane issued by the VA has not helped, and that his 
knee problem cause pain that makes him wake up at night.   

The most recent VA examination was conducted in November 
1998.  The examiner noted that the veteran reported sharp 
knife-like pain in the knee joint with frequent giving way of 
that knee on average of once a day, as well as associated 
muscle cramps in the lower leg.  The left patella condition 
was reported to severely interfere with the veteran's daily 
activities, causing him to stop his job because of discomfort 
in the knee when driving long distances and causing him 
episodes of severe pain in the knee even while sitting and at 
rest using the computer.  

The physician indicated that physical examination of the left 
knee revealed no specific swelling, tenderness, or deformity, 
that popping occurred on passive flexion, and that there was 
a positive anterior drawer sign.  The examiner indicated that 
there was no limitation of motion, no pain on motion, and 
normal gait with no functional limitations.  The diagnosis 
was residual fracture, left patella, without X-ray evidence 
of degenerative joint disease.  

The Board notes that in spite of the veteran's reports of 
daily giving way of the left knee, and the examiner's finding 
that the veteran's main problem was instability of the joint, 
the examination report does not indicate the severity of the 
left knee subluxation and instability.  Since these findings 
are crucial to rating the veteran's left knee disorder, the 
Board finds that a new examination is needed to accurately 
rate the veteran's service-connected left knee disorder.  

In addition, the Board notes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45, and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

While the examiner indicated that the veteran had no 
limitation of motion or objective evidence of pain on motion, 
the examination report does not include any objective 
measurements of the actual range of motion of the veteran's 
left knee.  

Furthermore, while the veteran has reported that his left 
knee symptoms of pain, swelling, and fatigability are 
increased on walking short distances, the examiner has not 
provided objective findings with regard to functionality of 
the left knee. 

As such, the most recent VA examination is inadequate for 
evaluation purposes, because it does not include sufficient 
detail for rating the disability at issue; further 
examination should be conducted on remand.  38 C.F.R. § 4.2 
(1999).  In addition, any pertinent treatment records should 
be obtained for review.  

For the foregoing reasons, the Board finds that additional 
development is required, and the remaining claims are 
REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for problems with the right 
eye and the left lower extremity since 
his last examination in November 1998.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  With the additional information on 
file, the RO should arrange for the 
veteran to be accorded a VA examination 
to determine the current severity of the 
service-connected right eye disability.  
Specifically, the examiner should be 
asked to review the evidence of record 
and determine whether or not the veteran 
has a visual field deficit due to this 
disorder.  All symptoms which are 
reasonably attributable to service-
connected right eye disorder should be 
set forth.  The examination report should 
be in a legible form and reflect review 
of pertinent material in the claims 
folder.  The examiner should integrate 
any previous findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's right eye 
problem.  The report of examination 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests should be 
accomplished and all results including 
grid measurements of any visual field 
loss should be added to the file.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of the service-connected 
left knee disorder.  Any necessary 
special studies, to include X-rays, 
should be performed.  The claims folder 
and a copy of this REMAND must be made 
available to the examining physician for 
review, and the examiner's report should 
reflect consideration of the pertinent 
medical history.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings.  The examiner should attempt to 
indicate the specific source of any 
disability found in the left lower 
extremity, and, where possible, the 
examiner should separately identify the 
disability due to residuals of the 
fractured patella from any disability due 
to other impairment to the left knee.  
Complete rationale for the opinions 
expressed should be provided.  If it is 
not possible to differentiate the origin 
of any symptoms, the examiner should so 
state.  Additionally, the examiner should 
comment on the severity of any left knee 
arthritis and the presence or absence of 
instability in that knee.  

a.  It is specifically requested 
that the examiner indicate the 
extent to which the veteran has 
functional impairment in the left 
lower extremity  as a result of 
pain, limitation of motion, 
weakness, excess fatigability, or 
incoordination due to service-
connected disabilities-including at 
times when his symptoms are 
purportedly most noticeable, such as 
during prolonged standing, kneeling, 
or squatting, or during flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 
(1995).

b.  In this regard, the examiner 
should comment as to the presence or 
absence of any:  limitation in range 
of motion (with specific 
measurements); instability, weakness 
or decreased strength; fatigue on 
account of the service-connected 
disability, including during 
prolonged physical activity of any 
sort, or during routine activities 
that are part and parcel of his day-
to-day experiences; functional 
impairment in the left lower 
extremity as a result of pain 
attributable to the service-
connected disability and shown by 
visible behavior such as facial 
expression or wincing on pressure or 
manipulation; incoordination or an 
impaired ability to execute skilled 
movements smoothly as a result of 
the service-connected disability 
affecting the left lower extremity.  

c.  For each of the above-cited 
symptoms identified, the examiner 
should comment on the severity of 
the symptom, and its effects on the 
veteran's ability to function in 
routine activities involved in his 
day-to-day living experiences, at 
his job, during prolonged physical 
activity of any sort, and during 
flare-ups.  To the extent possible, 
functional loss attributable to any 
of the above should be expressed in 
terms of additional degrees of loss 
of motion.  The VA examiner should 
provide a medical opinion as to 
whether the veteran's service-
connected disability precludes him 
from obtaining and maintaining 
employment.  

d.  All examination findings, along 
with the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a 
typewritten report.   

4.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
corrective action.  

5.  After completion of the foregoing, 
the RO should again review the veteran's 
claims on the basis of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law, to 
include all appropriate Diagnostic Codes 
and VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  If left 
knee arthritis is found, the RO should 
consider rating the veteran's service-
connected disorder of the left lower 
extremity separately, based on provisions 
for rating disorders of the knee and on 
provisions for rating arthritis.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



